DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 07/14/2022 has been entered. 

Response to Arguments

Applicant's submission filed 07/14/2022 has been fully considered.  Applicant’s amendments to the claims have overcome: the 112(a) rejections of record by canceling claims 54, 55, and 83, and amending claim 56 to subject matter that has written description support in the application as filed; and the double patenting rejection over US 10,744,212 of record by limiting the claimed invention to particular carriers suitable for intravenous injection (or in a syringe).  Applicant’s arguments regarding the 102 and double patenting rejections are moot in view of the new grounds of rejection necessitated by Applicant’s claim amendments.  Some of the same references previously applied are being used in the rejections presented below, and applicant’s arguments that are still relevant to the previously applied references are addressed at the end of the rejections below.  Any previous rejections and/or objections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 53 – 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (from IDS; US 8,658,129 B2; “Zhang”).
This rejection is maintained for the reasons set forth in the office action mailed 03/31/2022 and for the reasons set forth below.
Claim 53 as amended remains rejected, as noted in the previous office action, Zhang teaches that the compound for detecting myelin-associated neuropathy can be administered parenterally (included IV); and Zhang further exemplifies injecting the compound into the tail vein of mice (See Examples).  It is noted that applicant admitted, “one of ordinary skill in the art would understand that the tail vein injection in the experimental model was implemented using a syringe”.  Thus, using the identical rationale as applicant, Zhang thereby implies the compounds are disposed in a syringe and, thus, the teachings of Zhang meet the new claim limitations.  

Applicant argues that the cited Zhang reference does not disclose a syringe.
These arguments are not persuasive.  As discussed in detail above, applicant admitted that, “one of ordinary skill in the art would understand that the tail vein injection in the experimental model was implemented using a syringe”.  Thus, using the identical rationale as applicant, Zhang thereby implies the compounds are disposed in a syringe because Zhang also teaches tail vein injection in an experimental model and, thus, the teachings of Zhang meet the new claim limitations.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 53, 56 – 82, and 84 – 86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 8,658,129 B2 (“US’129”).
This rejection is maintained for the reasons set forth in the office action mailed 03/31/2022 and for the reasons set forth below.
Claims 53 and 79 as amended remain rejected because, as noted in the previous office action, US’129 teaches that the compound can be administered via intravenous injection (claim 3).  It is noted that applicant admitted, “one of ordinary skill in the art would understand that the tail vein injection in the experimental model was implemented using a syringe”.  Thus, using the same rationale as applicant, US’129 teaches intravenous injection and thereby implies the compounds are disposed in a syringe and, thus, the teachings of US’129 meet the new claim limitations.  
New claims 84 – 86 are rejected because US’129 teaches wherein the kit containing the pharmaceutical carrier comprises 5 to 20% (volume/volume) propylene glycol, 5 to 30% (weight to volume) 2-hydroxylpropyl-β-cyclodextrin, and 70 to 90% distilled deionized water (volume to volume) (claim 17).

Applicant argues that the rejections is now moot in view of the amendments.
These arguments are not persuasive.  The amended claims are rejected for the reasons set forth above.

Potential Allowable Subject Matter

Although rejected under double patenting, it is noted that claims 56, 67 -78, 79 – 82, and 84 – 86 appear to be free of the prior art.  These claims require the feature of the combination of specific compound species with a carrier comprising at least 1-10% polyvinylpyrrolidone and at least one other solvent.  The closest prior art is Zhang et al. (from IDS; US 8,658,129 B2 or its PG-Pub US 2011/0142759 A1).  However, the prior art provides no rationale to modify the carrier of Zhang to the particular carrier species as claimed having the particular component combinations.

Conclusion

No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618